WIGGINTON, Chief Judge.
This is an interlocutory appeal from an order denying appellant’s motion for bail pending appeal. This case was consolidated with the direct appeal from the final judgment of conviction and sentence, and oral argument in both cases was heard at the same time. The affirmance by this court of the judgment of conviction and sentence appealed in the companion case, 202 So.2d 582, renders moot the question presented herein. Since the direct appeal has been disposed of, *585there is no appeal time left to which a bond would be applicable. The order appealed is accordingly affirmed.
JOHNSON and SPECTOR, JJ., concur.